Case 1:18-cv-00681-RJL Document 205 Filed 05/14/20 Page 1 of 9
       Case 1:18-cv-00681-RJL Document 205 Filed 05/14/20 Page 2 of 9




and Ex. 6 (the contents of the .mbox files                                      -
Ms. Governski and stating that the files can be opened with a program called "Notepad"); Ex. 5



                                                                      as accessed through

"Notepad" and saved to PDF); Ex. 7 (transmittal letter from Google stating that the .mbox files

can be opened with "Notepad"). For Plaintiff to demand sanctions against Mr. Quainton when

Plaintiff's legal team was encouraging Mr. Quainton 10 reach out to Google in connection with a

subpoena they did not challenge at the time of this encouragement is the height of bad faith.

Plaintifrs conduct is most like explained by their belated realization that Google's disclosures

                          '. These disclosures indicate that, at the same time Aaron Rich was

responding to Defendants' document requests,



                                                         Instead of addressing these disclosures

head-on, Plaintifrs legal team seeks to attack counsel personally in the hopes of

                                 . The Court should not countenance this conduct.

        Second, in an act of brazen chutzpah, Mr. Gottlieb accuses Mr. Quainton of running a

"parallel" media campaign because he consented to one interview. Dkt. 196 at 4. This is truly the

pot calling the kettle black. Mr. Gottlieb and Ms. Governski have been running a media blitz for

the better pa1t of two years, seeking to smear Defendants as "liars," "conspiracy theorists,"

''trolls" and to taint the jury pool by spreading their false narrative on outlets with the loudest

megaphones, including CNN, Vox, Yahoo News, and IIBO. See Butowsky v. Gottlieb, et al.,

4: 19-cv-490 (ALM)(citing March 27, 2018 CNN interview with Michael Gottlieb in which Mr.

Gottlieb falsely attributed statements to Ed Butowsky; https://www.vox.com/policy-and­

 politics/2018/1 O/l /l 7923178/washington-times-seth-rich-aaron-rich-trump-fox-news (quoting

Plaintiffs counsel stating as fact, without evidence, that Defendants arc '·conspiracy theorists
                                                   2
       Case 1:18-cv-00681-RJL Document 205 Filed 05/14/20 Page 3 of 9




who spread malicious lies for personal and political gain");

https ://www.stitcher .com/podcast/vahoo-news/conspiracyland/e/630393 94. Yahoo News,

Conspiracyland, Episode 6, 14:30-16:28, 18:17-19:39, 19:41-20:22, 20:50-22:05 (containing an

extensive interview with Plaintiffs counsel, who again presents as fact and without evidence that

Defendants were spreading ''lies," a "contrived story," a "fake contrived narrative" that was "all

false," and also containing an interview with Aaron Rich claiming that Defendants are guilty of

·•Iies" and "profiting off of lies"). Of course, whether any statements made by Defendants arc lies

is precisely the allegation to be proven in Plaintiffs lawsuit, not itself a truth to be broadcast

without evidence to a mass audience.

        Most recently, Mr. Gottlieb appeared on camera in the highly tendentious I !BO special

·'After Truth" in which Seth and Aaron Rich's potential involvement in the leaking of DNC

emails to Wikile�ks is presented as "disinformation" and "fake news." See

https://www.amazon.com/ A fter-Truth-Disinformation-Cost-F ake/dp/8085 W H W BNH. Aaron

Rich also plays a starring role in the J 180 special, appearing from 33 :00-34: 11, 42:02-42:54, and

43:33-43:44, and is allowed to assert that statements relating to his and/or Seth's involvement in

leaking Wikilcaks emails have been ''proven" false, "again and again." This is itself a lie and

Aaron Rich knows it. No one has ever proven that Seth or Aaron did not participate in leaking

emails. !\aron Rich is attempting to saturate the airwaves with the narrative that his defamation

case has already been "proven," whereas nothing could be further from the truth. Such

appearances by Plaintiff arc extremely damaging to Defendants' right to a fair trial. The harm is

exacerbated by the pious appearances of Mr. Gottlieb and Ms. Governski, sandwiched in

 between other "experts" who concur that the idea that Seth or Aaron Rich could have

 participated in the leak of emails to Wikileaks is "fake news" and technology-enabled

 ·•disinformation," all in an effort to make Plaintifr s position seem authoritative, unquestionable.
                                                   3
Case 1:18-cv-00681-RJL Document 205 Filed 05/14/20 Page 4 of 9
Case 1:18-cv-00681-RJL Document 205 Filed 05/14/20 Page 5 of 9
Case 1:18-cv-00681-RJL Document 205 Filed 05/14/20 Page 6 of 9
       Case 1:18-cv-00681-RJL Document 205 Filed 05/14/20 Page 7 of 9




he learned that Mr. Quainton had received a response from the FBI. In truth, it was neither the

subpoena nor the response that moved Mr. Gottlieb to go on the attack, but rather the fear that

the FBI might disclose damaging documents. That possibiliLy is not a '·conspiracy theory" but

flows logically from counsel's careful documentation of the FBI's previously inadequate search

for documents. Dkt. 194 at 3-4.

       Finally, Mr. Gottlieb accuses Defendants of engaging in a "public campaign" to accuse
        f
Plaintif of withholding or destroying evidence even though they have not yet filed any motions

to compel compliance with their discovery requests. Dkt. 196 at 5. As an initial matter, it is

evident that, outnumbered seven to one, Defendants' counsel cannot do everything in this case as

quickly as Plaintiffs legal army can. Counsel should rest assured that the relevant motions will

be made. However, Mr. Gottlicb's accusation falls flat when in his very response to Defendants'

Notice, he is essentially seeking to quash

              after his colleague acknowledged receipt of the Google discovery obtained from

the subpoena he now challenges and, far from objecting to the disclosure, asked Mr. Quainton to

obtain more readable files from Google. See supra at 1-2.

        Due process and fair play argue for providing Defendant an opportunity to pursue the
                                                                      f
subpoenas sent for service on March 27, 2020 with notice to Plaintif . Defendants respectfully

request clarification that they may do so as both they and Plaintiff - until counsel's recent change

of heart- reasonably believed they could.

Dated: May 14, 2020

                                      Isl Jtden Ouainton
                                      £DEN P. QUJ\INTON, 1-:SQ. (D.C. Bar No. NY0318)
                                      QUAfNTON LAW, PLLC
                                       1001 Avenue of the Americas, I I th Floor
                                      New York, New York 10018
                                      Telephone: (212) 813-8389
                                      E-mail: eguainton@gmail.com
Case 1:18-cv-00681-RJL Document 205 Filed 05/14/20 Page 8 of 9
        Case 1:18-cv-00681-RJL Document 205 Filed 05/14/20 Page 9 of 9




                               CERTIFICATE OF SERVICE


        The undersigned counsel certifies that on May 14, 2020 the foregoing document was filed

through the CM/ECF system and thereby served electronically on counsel for Plaintiff Aaron

Rich.



                                                    QUAINTON LAW, PLLC

                                                    Isl Eden Ouainton
                                                    EDEN P. QUAINTON, ESQ.
                                                    I 00 I A venue of the Americas, 11th Floor
                                                    New York, New York 10018
                                                    Telephone: (2 I 2) 813-8389
                                                    E-mail: eguainton@gmail.com
                                                    Allorneys for Defendants Edward Butowsky
                                                    and Matthew Couch




                                                9
